NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                           JAN 26 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CRIS J. MARKEY,                                  No. 13-17157

                  Plaintiff-Appellant,            D.C. No. 2:12-cv-00027-LDG-
                                                  GWF
   v.

 BANK OF AMERICA, N.A.; et al.,                   MEMORANDUM*

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Cris J. Markey appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims arising out of foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

the district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6),

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and we affirm.

      The district court properly dismissed Markey’s wrongful foreclosure and

other state law claims because Markey failed to allege facts sufficient to state a

plausible claim for relief. See id. at 341-42 (although pro se pleadings are liberally

construed, a plaintiff must still present factual allegations sufficient to state a

plausible claim for relief). Markey’s contentions that Mortgage Electronic

Registration Systems, Inc. (“MERS”) may not serve as beneficiary of a deed of

trust, or that its involvement undermines the validity of his loan or deed of trust,

are foreclosed by Nevada law. See Edelstein v. Bank of N.Y. Mellon, 286 P.3d 249,

259-260 (Nev. 2012) (holding that MERS is capable of being a valid beneficiary of

a deed of trust). We reject as without merit Markey’s contentions that the

securitization of his loan was fraudulent, unjustly enriched defendants, or

otherwise affected the validity of his loan. To the extent that Markey challenges

the validity of any assignment of his loan into a securitized trust, he lacks standing

to raise such a challenge. See Wood v. Germann, 331 P.3d 859, 861 (Nev. 2014).

      The district court properly dismissed Markey’s Truth in Lending Act

(“TILA”), Real Estate Settlement Procedures Act (“RESPA”), and Home

Ownership and Equity Protection Act (“HOEPA”) claims because these claims

                                            2                                     13-17157
were barred by the statute of limitations and Markey failed to demonstrate that

equitable tolling applied. See 12 U.S.C. § 2614 (prescribing at most a three-year

statute of limitations for violations of RESPA); 15 U.S.C. §§ 1635(f), 1640(e)

(TILA actions for rescission must be brought within three years of consummation

of the loan; an action for damages under TILA and HOEPA must be brought

within one year of the alleged violation).

      The district court did not err in ruling on defendants’ motion to dismiss prior

to the completion of discovery. See Rutman Wine Co. v. E. & J. Gallo Winery, 829
F.2d 729, 738 (9th Cir. 1987) (“The purpose of [Rule] 12(b)(6) is to enable

defendants to challenge the legal sufficiency of complaints without subjecting

themselves to discovery.”).

      AFFIRMED.




                                             3                                13-17157